DeCARLO, Judge
(dissenting).
This matter points up the wisdom of the dissent filed by our Chief Justice and the eminent Associate Justice James S. Coleman, Jr., in Hadley v. State, 288 Ala. 293, 259 So.2d 853.
I wholeheartedly concur and file this dissent reiterating what they so masterfully said but minus the ability of their eloquence.
While I too, agree that indigents should be given an equal measure of justice and no less, it certainly smacks of inequality when one who is able to employ counsel is denied the right to perfect his appeal because the time specified for filing the transcript was not strictly adhered to, when under the same circumstances, one who was indigent would be allowed to implement his appeal and disregard the specifications and limitations.
Although I am aware of the attorney’s responsibility to file the transcript within the required sixty days, it remains an es-capable fact that regardless of where the fault lies in an indigent situation, the appeal would be considered timely in all respects.
*138There is something inherently wrong with a rule that, under the guise of equal justice, gives an indigent defendant far more rights than another who uses his own resources to obtain the same thing — justice.